Citation Nr: 0209347	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-02 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as a result of 
exposure to Agent Orange.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, including as a result of 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to June 
1971, including a nine month tour of duty in the Thailand.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied service connection for 
peripheral neuropathy, including as a result of exposure to 
Agent Orange.  In January 2001, the Board remanded the claim 
to the RO for additional development.  That development has 
been completed, and the case has been returned to the Board.  


FINDINGS OF FACT

1.  Peripheral neuropathy of the lower extremities is 
causally related to the veteran's service-connected bilateral 
tarsal tunnel syndrome.  

2.  The evidence does not demonstrate that the veteran has 
peripheral neuropathy of the upper extremities that is 
causally related to the veteran's service, to a service-
connected disability, exposure to herbicide or to any other 
incident of service.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities is 
proximately due to or the result of the veteran's service-
connected bilateral tarsal tunnel syndrome.  38 U.S.C.A. 
§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

2.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by service nor is it proximately 
due to or the result of the veteran's service-connected 
disability, nor may is be presumed to have been so incurred.  
38 U.S.C.A. § 1110, 1112, 1116(a), 1131, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
307(a)(6), 3.309(e), 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to the claim of service connection for peripheral neuropathy.  
The veteran has undergone VA examinations, and the veteran's 
treatment records have been obtained.  The veteran has been 
informed of all pertinent laws and regulations through the 
February 1999 statement of the case as well as the April 2002 
supplemental statement of the case.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  For certain 
chronic diseases specified by statute, including organic 
diseases of the nervous system, the nexus element may be 
satisfied by presumption if the disease is manifest within a 
certain prescribed time following service separation, usually 
to a degree of 10 percent within the first post-service year.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough, there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 
3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e);  see also 38 U.S.C.A. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) (which 
added diabetes mellitus (Type 2) to the list of presumptive 
diseases as due to herbicide exposure).  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda and acute or subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-
57,589 (1996), 64 FR 59232-43 at 59238-9 (Nov. 2, 1999).  
Thus, claims based on Agent Orange exposure are unique in 
that entitlement, under the presumptions codified in 38 
U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on 
an analysis of scientific evidence, ordered by statute.  38 
U.S.C.A. § 1116(b).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994);  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

As an initial matter, the Board notes that service personnel 
records show that the veteran was awarded the Republic of 
Vietnam Campaign Medal (RVCM) and his DD 214 shows an award 
of the Vietnam Service Medal (VSM).  Service personnel 
records reveal that his only overseas service was in 
Thailand, with no Vietnam service, and show that his military 
occupational specialty while stationed in Thailand was that 
of an Administrative Clerk.  The VSM is representative of the 
veteran being in the general theater of operations during the 
Vietnam War, not necessarily in Vietnam.  The VSM awarded to 
the veteran was also awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or 
the airspaces thereover in direct support of operations in 
Vietnam.  See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  
Similarly, a RVCM was awarded to all service personnel within 
the cited theater, and it is not determinative of Vietnam or 
combat participation.  See Army Regulation 672-5-1, 28.  
VAOPGCPREC 7-93 (O.G.C. Prec. 7-93) indicates that service in 
Vietnam for purposes of 38 C.F.R. § 3.313 does not include 
high altitude missions in Vietnamese airspace.  VAOPGCPREC 
27-97 indicates that service on a deep-water naval vessel off 
the shores of Vietnam may not be considered service in the 
Republic of Vietnam for purposes of the definition of 
"Vietnam era" in 38 U.S.C. § 101(29).  

Thus, the record does not conclusively show that the veteran 
had service in the Vietnam.  More importantly, even if the 
veteran were to establish that his service involved duty or 
visitation in the Republic of Vietnam as required by law, the 
evidence shows that he has peripheral neuropathy of the lower 
extremities related to a service-connected disability and not 
otherwise related to his military service, and that he does 
not have peripheral neuropathy of the upper extremities that 
was manifest to a compensable degree within one year of 
service discharge or otherwise related to his military 
service. 

Service connection has been in effect for tarsal tunnel 
syndrome of the left foot and the right foot since 1986.  
Service medical records show no complaints or treatment for 
peripheral neuropathy of the lower extremities.  However, the 
most recent VA medical opinion, dated in December 2001, 
clearly and unequivocally relates the peripheral neuropathy 
of the lower extremities is as likely as not related to the 
veteran's service-connected tarsal tunnel syndrome of the 
ankles.  While the veteran has urged that peripheral 
neuropathy is related to herbicide exposure, the Board need 
not reach that question as to the lower extremities.  The 
favorable VA opinion is sound, well-supported and not 
directly controverted by substantial probative evidence as to 
the lower extremities.  Since service connection has been 
granted for the tarsal tunnel syndrome of the ankles, the 
Board finds service connection is in order for peripheral 
neuropathy of the lower extremities.  See also 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

As to the upper extremities, the Board notes that the veteran 
has in fact no persuasive medical evidence to support his 
assertion that peripheral neuropathy of the upper extremities 
currently exists and is related to service.  Initially, the 
Board points out that the veteran's service medical records 
are negative for complaints or findings of peripheral 
neuropathy.  

In support of this claim, the veteran submitted a statement 
from R. Paul Chandler, D.O. who, in an April 1998 letter 
indicated that he had known the veteran for most of his life 
and who reported that he had been the veteran's family 
physician since 1980.  He indicated that in 1971, the veteran 
began having some tingling in his feet and hands which was 
intermittent in nature.  He also reported that VA physicians 
had diagnosed the veteran with peripheral polyneuropathy, and 
stated that as the veteran looked back now and reminisced, 
the veteran remembered the onset of the symptomatology.  He 
stated that the veteran attributed the fact that he had the 
beginnings of the peripheral neuropathies as far back as 1971 
and could be definitely associated with Agent Orange.  His 
opinion was that service connection for peripheral neuropathy 
should be granted.

However, not only does the above statement fails to indicate 
that he diagnosed the veteran as having peripheral 
neuropathy, he also is clearly merely reporting the veteran's 
recollections from 1971 as well as relating the veteran's 
opinion that he has peripheral neuropathy that began in 1971 
and is related to exposure to Agent Orange.  The Board finds 
this statement, when viewed in light of the remaining 
evidence insufficient to establish service connection for 
peripheral neuropathy of the upper extremities.  

In this regard, the Board notes that the evidence since 
service fails to show that he has peripheral neuropathy of 
the upper extremities that is related to service.  A VA 
examination in December 1997 revealed no significant 
abnormality of the upper extremities and was normal despite 
the diagnosis of peripheral polyneuropathy.  The upper 
extremities were not noted to manifest any relevant 
abnormalities during the December 2001 VA examination for 
peripheral nerves.  The EMG report discussed in that 
examination report indicated normal bilateral median nerve 
condition velocities and distal latencies.  There is no 
diagnosis as to the upper extremities in that examination 
report. 

Additionally, outpatient treatment records fail to show 
findings of peripheral neuropathy of the upper extremities, 
despite the veteran's assertions that the disorder affects 
his upper extremities and his head and neck as well as his 
feet.  Further, the veteran's recollections regarding, in 
pertinent part, tingling of the hands and feet within the 
first year of service are insufficient to establish that he 
had peripheral neuropathy manifest to a compensable degree 
during any applicable presumptive period.  

Peripheral neuropathy of the upper extremities has not been 
linked by medical evidence to any service-connected 
disability.  The VA examiner specifically noted that only the 
veteran's lower extremity neuropathy was related to service-
connected disability.  The Board emphasizes that the most 
recent EMG tests are negative and are not reported to be 
suggestive of current neuropathy of the upper extremities.  

Evidence of record supporting the veteran's claim as to the 
upper extremities includes his lay opinion including that as 
filtered through the 1998 opinion of the osteopath.  The 
Board observes that that opinion simply included a recitation 
of the veteran's reported history and opinion as to Agent 
Orange exposure.  However, the veteran's opinion is without 
probative value in regard to the issue at hand, as the 
veteran has not been shown to possess the medical training or 
expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, in the 
absence of a current diagnosis or a medical opinion 
supporting the veteran's contention that he has peripheral 
neuropathy of the upper extremities related to his military 
service including Agent Orange exposure, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for peripheral neuropathy of the upper 
extremities.  Therefore, his claim for that benefit must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107 (West Supp. 2001).  


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is granted.

Service connection for peripheral neuropathy of the upper 
extremities is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

